Exhibit 10.2

 

 

LOGO [g764414g83x68.jpg]

Confidential

July 22, 2014

Curt Hartman

202 Brownstone Drive

Mooresville, NC 28117

Dear Curt,

Subject to final approval of the CONMED Corporation Board of Directors, I am
pleased to present you with a formal offer to become the Interim CEO of the
Company. We are confident that your experience, knowledge of the industry and
your overall business acumen will accelerate and fulfill CONMED’s growth
expectations.

Your employment as Interim CEO will commence on July 23, 2014, and you will
continue to serve as a member of the Company’s Board of Directors, but will no
longer serve as a member of the Audit Committee of the Board. Your employment as
Interim CEO will be at-will, and will end on the date that a permanent CEO
commences employment (unless earlier terminated by the Board of Directors or by
you).

COMPENSATION

Effective on July 23, 2014, you will be paid a base salary at an annual rate of
$600,000. You will also be eligible for the CONMED Corporation Executive
Management Bonus Program, with a target bonus equal to 50% of your annual base
salary. Your bonus for 2014 will be pro-rated based on the number of days you
are employed as Interim CEO during calendar year 2014. Notwithstanding the terms
of the Executive Management Bonus Program, should your employment as Interim CEO
terminate for reasons other than “cause” before the payment of the bonus is due,
you will be paid a bonus based on the achievement of the goals as assessed at
the end of the period and pro-rated based on the number of days that you are
employed as Interim CEO for such year.

You will receive a grant of 32,500 Restricted Stock Units (RSUs) in connection
with the commencement of your employment, subject to approval of the
Compensation Committee of the Board of Directors. For each month you are
employed as Interim CEO, you will vest in 1/12 of the number of such RSUs, which
provide for “double-trigger” change in control vesting and otherwise will be
subject in all respects to the terms and conditions of the Company equity
compensation plan and award agreement pursuant to which they are granted. At the
end of your employment as Interim CEO, any unvested RSUs will be forfeited.

You will also be eligible to receive a special cash transition award, with a
target amount equal to $300,000 (on an annualized basis), pro-rated based on the
number of days you are employed as Interim CEO during a one-year period
beginning on the date you commence employment. The amount of the transition
award that you earn will be determined in the sole discretion of the independent
members of the Board of Directors pursuant to recommendation of the Compensation
Committee, based on the Board’s evaluation of the achievement of business
objectives specified by the Board of Directors, may be higher or lower than your
target amount, and will be paid to you within 30 days of the earlier of (i) the
date you cease to be employed as the Interim CEO and (ii) the first anniversary
of your start date.

While serving as Interim CEO, you will not be eligible to receive the fees or
equity awards provided to non-employee Directors under the Company’s Director
compensation program. The equity awards previously granted to you for your
service as a Director will remain outstanding, and will be settled in accordance
with their terms, and you will receive payment of your earned but unpaid
Director fees in accordance with the Company’s practices at the time such fees
are scheduled to be paid.

 

 

525 French Road, Utica, New York 13502 — 315-797-8375 — 800-765-8375



--------------------------------------------------------------------------------

LOGO [g764414g83x68.jpg]

 

TEMPORARY HOUSING

During the period that you serve as Interim CEO, you will be entitled to a
housing allowance of $3,200 per month to cover your temporary lodging, meals,
and incidentals.

OTHER BENEFITS

You will be entitled to all normal benefits afforded to the CONMED employees
including: medical, dental, and prescription drug insurance, flexible spending
accounts, basic and supplemental life insurances, travel accident insurance,
EAP, short-term and long-term disability insurance, pension plan, employee stock
purchase plan, 401(k) retirement savings plan and holiday pay.

 

 

 

525 French Road, Utica, New York 13502 — 315-797-8375 — 800-765-8375



--------------------------------------------------------------------------------

LOGO [g764414g83x68.jpg]

 

I hope you find this offer letter meets your expectations. If so, please confirm
this by signing the letter below and returning it to me as soon as possible, but
no later than July 22, 2014. Please feel free to contact Dirk or me if you have
any questions. We are very excited about having you join our team. I look
forward to hearing from you.

 

Sincerely,

/s/ Mark E. Tryniski

Mark E. Tryniski

Chairman of the Board

Accepted and agreed to this 22nd day of July, 2014.

 

By:

 

/s/ Curt Hartman

 

    Curt Hartman

 

cc:

Dirk Kuyper, Chair of the Compensation Committee

 

Heather L. Cohen, EVP HR, Deputy General Counsel

 

Daniel S. Jonas, EVP, General Counsel

 

 

 

525 French Road, Utica, New York 13502 — 315-797-8375 — 800-765-8375